                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIREMAN’S FUND INSURANCE COMPANY,
And ZURICH INSURANCE COMPANY, LTD,
as subrogees to Boart Longyear, Inc.,

               Plaintiffs,

v.                                                                 No. 6:10-cv-00401-MV-KRS

THYSSEN MINING CONSTRUCTION
COMPANY OF CANADA LTD; MUDJATIK
THYSSEN MINING; COMINCO
ENGINEERING SERVICES LTD; and
DOES 1-10, inclusive,

               Defendants.

                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on November 15, 2018. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, except for minor modifications discussed on

the record and included in the dates below.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of thirty interrogatories per party to the other party with responses due

           thirty days after service.

        (b) Maximum of thirty requests for production per party to the other party with responses

           due thirty days after service.

        (c) Maximum of thirty requests for admission per party to the other party with responses

           due thirty days after service.



                                                                                   Scheduling Order
                                                                                        Page 1 of 3
       (d) Maximum of seven depositions by each party. Depositions shall not exceed four (4)

           hours except for the depositions of experts and parties.

       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Plaintiff’s expert-disclosure deadline: May 14, 2019;

       (b) Defendant’s expert-disclosure: June 21, 2019;

       (c) Deadline for supplementing discovery/disclosures: sixty days before trial;

       (d) Termination of discovery: September 18, 2019;

       (e) Motions relating to discovery: October 30, 2019;

       (f) All other motions, including dispositive and Daubert motions: November 15, 2019;

       (g) Pretrial order:    Plaintiff to Defendants by: December 2, 2019;

                              Defendant to Court by: December 16, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition beyond

six hours made during the deposition in question. Requests by a party to change the timing or

scope of discovery, other than a mutual agreement to extend a deposition reached during the

deposition, must be made by motion and before the termination of discovery or the expiration of

any applicable deadline. Discovery must be completed on or before the termination of the

discovery deadline. A written discovery request must be propounded by a date so that the

response to that request shall be due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the 21-day

time period under Local Rule 26.6 to challenge a party’s objections to answering discovery. The




                                                                                    Scheduling Order
                                                                                         Page 2 of 3
parties are encouraged to review Federal Rule of Procedure 26(a)(2) to ensure they properly

disclose all testifying witnesses, not just those for whom a report is required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                   Scheduling Order
                                                                                        Page 3 of 3
